UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1045


In re: JIMMIE WASHINGTON, a/k/a Jim Washington,

                    Petitioner.



            On Petition for Writ of Mandamus. (2:20-cv-00953-RMG-MGB)


Submitted: March 18, 2021                                         Decided: March 23, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jimmie Washington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmie Washington petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 42 U.S.C. § 1983 action. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court dismissed Washington’s second amended complaint on January 28,

2021. Accordingly, because the district court has recently decided Washington’s case, we

deny the mandamus petition and amended mandamus petition as moot. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2